Eberhardt, Judge.
A traverse of an entry of service must allege that it is filed at the first term alter notice to the defendant (Code § 81-214), and must deny the truth of the entry of service. Parker v. Rosenheim, 97 Ga. 769, 771 (25 SE 763); Sanford v. Bates, 99 Ga. 145 (1) (25 SE 35); City of Albany v. Parks, 61 Ga. App. 55 (2) (5 SE2d 680); Caye & Co. v. Davidson, 94 Ga. App. 574 (1) (95 SE2d 746). While an amendment of a proper traverse may be made to make the sheriff a party (see Stone v. Richardson, 76 Ga. 97) "in order for a timely traverse, however made, to stand as such and furnish the basis of such an amendment ... it must plainly and unequivocally deny the truth of the return as shown by the entry of service.” Webb v. Armour Fertilizer Works, 21 Ga. App. 409, 410 (94 SE 610). Therefore, a traverse properly filed at the first term after notice but which fails specifically to deny the truth of the entry of service is not amendable at a subsequent term to so deny the truth of the entry.

Judgment affirmed.


Carlisle, P. J., and Russell, J., concur.